Citation Nr: 0608271	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-10 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea, to include as a chronic disability resulting from an 
undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
weight gain, to include as a chronic disability resulting 
from an undiagnosed illness.

4.  Entitlement to service connection for a sinus condition 
and allergic rhinitis, to include as a chronic disability 
resulting from an undiagnosed illness.

5.  Entitlement to service connection for a pilonidal cyst.

6.  Entitlement to service connection for nocturnal 
myoclonus.

7.  Entitlement to an increased evaluation for bilateral 
plantar fasciitis, currently rated as 30 percent disabling.

8.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

 
ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to 
September 1982 and from October 1990 to May 1991.  The 
veteran had intervening and subsequent service in the Army 
Reserve.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to an increased evaluation for 
plantar fasciitis  and TDIU are addressed in the REMAND 
portion of the decision below.

The Board notes that the veteran has filed a claim for 
compensation for weight loss under § 1151 and also claimed 
weight loss secondary to medication taken for his service-
connected plantar fasciitis.  These issues are referred to 
the RO for appropriate development and adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran's claim for service connection for 
hypertension was previously denied by the RO in a rating 
decision dated in November 1993, and the veteran did not 
initiate an appeal within the applicable time limit.

3.  The additional evidence submitted since the November 1993 
rating decision is new in that it has not been previously 
considered, but it is not material in that it does not relate 
to an unestablished fact necessary to substantiate the claim.

4.  The veteran's claims for service connection for sleep 
apnea and weight gain, to include as chronic disabilities 
resulting from an undiagnosed illness were previously denied 
by the RO in a rating decision dated in March 1998, and the 
veteran did not initiate an appeal within the applicable time 
limit.

5.  The additional evidence submitted since the March 1998 
rating decision is new in that it has not been previously 
considered, but it is not material in that it does not relate 
to an unestablished fact necessary to substantiate the 
claims.

6.  The veteran's complaints of a nasal and sinus disability 
have been diagnosed as sinusitis and allergic rhinitis that 
are not shown to be related to service.

7.  A pilonidal cyst was not present in service and is not 
shown to be related to service.

8.  Nocturnal myoclonus was not present in service and is not 
shown to be related to service.

CONCLUSIONS OF LAW

1.  The November 1993 rating decision which denied service 
connection for hypertension is final.  38 U.S.C. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hypertension, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  The March 1998 rating decision which denied service 
connection for sleep apnea and weight gain is final.  
38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

4.  New and material evidence has not been submitted to 
reopen the veteran's claims of entitlement to service 
connection for sleep apnea and weight gain, to include as 
chronic disabilities due to an undiagnosed illness, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

5.  Sinusitis and allergic rhinitis were not incurred in, 
aggravated by, or otherwise related to active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

6.  A pilonidal cyst was not incurred in, aggravated by, or 
otherwise related to active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

7.  Nocturnal myoclonus was not incurred in, aggravated by, 
or otherwise related to active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
March 2002, January 2003, and March 2005 that told him what 
was necessary to for his claims to be granted.  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC) and the Supplemental Statements of the Case 
(SSOCs), he was provided with specific information as to why 
his claims were being denied, and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's March 2002, January 2003, and March 2005 letters 
notified the appellant of his and VA's 


respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2005 letter asked the appellant to tell VA 
about any additional information or evidence that would 
support his claim.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of the June 
2005 SSOC.  The Board finds that the requirements of the 
fourth notice element have been met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial VCAA notice was made 
prior to the rating decision and therefore, VA has complied 
with the requirements of Pelegrini.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, private treatment records, 
VA 


treatment records, and provided the veteran with a VA 
examination for his sleep apnea.  The veteran has not 
indicated that there is additional evidence available that is 
obtainable.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claims for service connection for 
sinusitis or allergic rhinitis, a pilonidal cyst, and 
nocturnal myoclonus because there is no evidence of pertinent 
disability in service.  The veteran has been diagnosed with 
these disabilities but there is no evidence that the veteran 
suffered from these disabilities while in service.  The 
veteran's service medical records do not show any complaints 
of these disabilities or any treatment for these 
disabilities.  Thus, while there is evidence of current 
treatment for sinusitis or allergic rhinitis, a pilonidal 
cyst, and nocturnal myoclonus, there is no true indication 
that pertinent disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of any findings in service, any opinion 
relating these disabilities to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2005).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  There is no indication that there is 
more information or medical evidence to be found with respect 
to the veteran's claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this 


appeal, without referral to the RO for further consideration 
of the claim under the VCAA, poses no prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. at 394; 
VAOPGCPREC 16-92.  

II.  New and Material Evidence

Entitlement to service connection for hypertension was 
previously denied by the RO in a decision dated in November 
1993.  Service connection was denied because there was no 
evidence of a link between the veteran's current hypertension 
and his service, and no evidence hypertension was manifested 
within one year of discharge.  Entitlement to service 
connection for sleep apnea and weight gain, to include as 
chronic disabilities due to an undiagnosed illness was 
previously denied by the RO in a decision dated in March 
1998.  Service connection was denied because sleep apnea was 
not shown to be related to service, and weight gain was not 
shown to be a disability by itself without some disabling 
condition.  Decisions of the RO are final, if not appealed.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1993 and 1997); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005); and may be reopened only by the submission of new and 
material evidence.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2005).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence offered since the claims were denied in November 
1993 and March 1998, which consists of letters from the 
veteran's private podiatrist, Dr. Lee P. Woodruff, VA 
treatment notes including reports of sleep studies, dental 
records from Dr. Todd Higginbotham related to hypertension, 
statements from the veteran, his wife, and a friend, and a VA 
examination in February 2003 related to sleep apnea, is new, 
in that it has not been previously considered.  These records 
establish that the veteran has been diagnosed with 
hypertension, and sleep apnea, but the evidence is not 
material because it does not raise a reasonable possibility 
of substantiating the claim.  The new evidence does not 
suggest a link between the veteran's current hypertension and 
his service, and there is no new evidence suggesting a link 
between service and sleep apnea, and no new evidence linking 
specific disabilities to the veteran's weight gain, other 
than a link shown for sleep apnea on the VA examination in 
February 2003.  This link is based solely on the veteran's 
history and is not enhanced by any medical opinion based on a 
review of the evidence and therefore does not qualify as 
material evidence.  The VA examination report of February 
2003 indicates that the claims folder was unavailable for 
review, but in light of the service medical records 
containing no indication of sleep apnea, there is no basis on 
which entitlement to service connection could be granted.  
Therefore, there is not sufficient evidence to reopen the 
claims for service connection for hypertension, sleep apnea, 
and weight gain.  The new evidence does not raise a 
reasonable possibility of substantiating the claim and does 
not address unestablished facts that are necessary for the 
claims to be substantiated.  Accordingly, the Board 


concludes that the appellant has not submitted new and 
material evidence to reopen the claims of service connection 
for hypertension, sleep apnea, or weight gain.  38 U.S.C.A 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran's service medical records do not show any 
complaints of a pilonidal cyst or nocturnal myoclonus 
(nighttime muscle jerking).  There are records from 1978 
showing the veteran had several colds and was diagnosed with 
viral syndrome, however, these were acute and transitory and 
there was no further mention of complaints of a sinus 
disability, allergic rhinitis, or repeated colds or 
respiratory disability.  The veteran had repeated periodic 
examinations after 1978 that consistently failed to show any 
residuals of the 1978 colds or any ongoing disability similar 
to sinusitis or allergic rhinitis.  

The veteran has been treated for a sinus blockage and 
allergic rhinitis in 2001 and following, but there is no 
indication that this disability is related to service.  
Similarly, the veteran has been diagnosed with nocturnal 
myoclonus during sleep studies at the VA Medical Center, but 
there is no indication that this disability is related to 
service.  There is no indication in the claims folder that 
the veteran has been diagnosed with a pilonidal cyst.  There 
is no indication that these disabilities are linked to 
service or were first manifested in service.

Although there is certainly no question that the veteran 
currently suffers from sinusitis, allergic rhinitis, and 
nocturnal myoclonus, there is no medical evidence of a 
similar disability in service, and no medical opinion 
suggesting a link to service.  With respect to a pilonidal 
cyst, the Board finds no evidence of this disability linked 
to service either.  There is no indication in the service 
medical records of any of these three disabilities, other 
than the acute and transitory colds and viral syndrome notes 
for the veteran in 1978.  The Board acknowledges the 
veteran's belief that his disabilities are related to 
service, but as a lay person, the veteran is not competent to 
testify to a medical diagnosis or etiology.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds that direct service connection for sinusitis or 
allergic rhinitis, nocturnal myoclonus, and a pilonidal cyst 
is not warranted.  The preponderance of the evidence is 
against the veteran's claim and service connection for these 
disabilities is denied.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board notes that VA is authorized to pay compensation to 
any Persian Gulf veteran who exhibits objective indications 
of a qualifying chronic disability, if the disability became 
manifest during service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 
disability of 10 percent or more prior to December 31, 2006.  
Compensation is payable under these provisions 


if by history, physical examination, and laboratory tests the 
disability cannot be attributed to any known clinical 
diagnosis.  A qualifying chronic disability means a chronic 
disability resulting from an undiagnosed illness; or a 
medically unexplained chronic multi-symptom illness that is 
defined by a cluster of signs or symptoms, such as chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or 
any other disability determined by VA to meet these criteria; 
or any diagnosed illness found by VA to warrant a presumption 
of service connection.  "Objective indications of a 
qualifying chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  "Chronic" is 
defined as a disability existing for six months or more, or a 
disability that exhibits intermittent episodes of improvement 
and worsening over a six-month period.  Signs or symptoms 
which may be manifestations of undiagnosed illness or 
medically unexplained chronic multisymptom illness include, 
but are not limited to the following: fatigue, signs or 
symptoms involving the skin, headache, muscle pain, joint 
pain, neurologic signs and symptoms, neuropsychological signs 
or symptoms, respiratory signs or symptoms (upper and lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2005).

The veteran has asserted that his respiratory disability is a 
result of an undiagnosed illness.  However, as noted above, 
the medical evidence indicates that the veteran's symptoms 
have been diagnosed as sinus blockage and allergic rhinitis.  
Because the complaints are attributable to known clinical 
diagnoses, the criteria for a grant of service connection 
based on the presumptive provisions applicable to veterans of 
the Persian Gulf War are not met.  




ORDER

New and material evidence not having been submitted, the 
request to reopen a claim of entitlement to service 
connection for hypertension is denied.

New and material evidence not having been submitted, the 
request to reopen a claim of entitlement to service 
connection for sleep apnea, to include as due to an 
undiagnosed illness, is denied.

New and material evidence not having been submitted, the 
request to reopen a claim of entitlement to service 
connection for weight gain, to include as due to an 
undiagnosed illness, is denied.

Entitlement to service connection for sinusitis and allergic 
rhinitis, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for a pilonidal cyst is 
denied.

Entitlement to service connection for nocturnal myoclonus is 
denied.


REMAND

The veteran submitted a letter from his private podiatrist, 
Dr. Lee P Woodruff, dated in September 2003 that stated Dr. 
Woodruff has treated the veteran's plantar fasciitis since 
1992.  The RO should contract Dr. Woodruff and obtain all 
treatment records for the veteran dated form 1992 to the 
present.  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).

The veteran's claim for TDIU is impacted by the outcome of 
his claim for an increased rating for bilateral plantar 
fasciitis, and therefore the TDIU claim is inextricably 
intertwined with the increased rating claim.  The Court has 
held that all issues "inextricably intertwined" with an 
issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As the TDIU claim is "inextricably 
intertwined" with the increased rating claim, the TDIU claim 
must also be remanded to the RO in accordance with the 
holding in Harris, supra.

Because there is medical evidence to obtain, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  The RO should contact Dr. Lee P. 
Woodruff, Jonesboro Foot Clinic, 1815 
Executive Square, Jonesboro, AR 72401 and 
obtain all treatment records for the 
veteran dated from 1992 to the present.  
If no such records are available, the RO 
should obtain written confirmation of 
that fact.

2.  The RO should contact the veteran and 
obtain a statement regarding his current 
employment, if any.  The RO should obtain 
information including how many hours the 
veteran works, his pay, and the nature of 
his work.

3.  Following the above, the RO should 
readjudicate the veteran's claims, 
considering all newly obtained evidence.  
If any benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


